Larremorb, C. J.
This is an appeal from a judgment rendered in plaintiff’s favor for commissions as a broker or dealer in machinery. It is shown by the evidence that the plaintiff brought a customer who bought the boiler in question, for which the defendant received $800. Plaintiff testified that the defendant, through his manager, Hillhouse, agreed that, if plaintiff found a purchaser for the boiler, he would pay him 10 per cent, of the purchase price. The sale was consummated, and, for a refusal on the part of the defendant to pay such commission, this action was brought.
The main question in this case is one of fact, as to the authority of Hill-house to bind the defendant. It is a well-settled question of practice that an appellate court will not disturb a judgment rendered upon disputed facts. The court below has found, upon the whole testimony, that the agreement was made, plaintiff did act in good faith, procured a customer, and defendant got the fruits of his labor, and that the agency was established. Leslie v. Insurance Co., 63 N. Y. 27; Dunn v. Insurance Co., 19 Wkly. Dig. 531; Warburton v. Camp, 112 N. Y. 683, 20 N. E. Rep. 592; Mayer v. Dean, 115 N. Y. 556, 22 N. E. Rep. 261. The judgment appealed from should be affirmed, with costs.